I concur with the result on the grounds that the evidence does not disclose that Miss Wardle was injured by accident arising out of or in the course of her employment. I do not think the evidence is sufficient from which it could reasonably be inferred that Auerbach Company entered into a contract to employ Miss Wardle to play basketball or to attend this basketball game and in doing so to act under its direction and control and therefore this award cannot stand.
The fact that she was regularly employed as a cashier for the company does not shed any particular light on the question because playing basketball was not one of her duties as such cashier. However, I have no difficulty with the concept that a department store might enter into a contract with the members of a basketball team whereby it employed them to play basketball for it and to go to and return from such games, and to practice and prepare themselves for such games, all as its employees and in so doing to act under its direction and control. If such was the contract between these parties then she would be entitled to recover, regardless of whether she was otherwise regularly employed by the company or not. If there was such a contract the fact that the company did not require her to play basketball in order to retain her regular job would be immaterial. But to meet the requirements there must be a showing that the injury arose out of or in the course of her employment.
Such a contract would not have to be in writing nor the exact terms thereof be proved by evidence of express statements to that effect, but if the surrounding circumstances *Page 352 
were sufficient it might be inferred therefrom. But I do not think that the surrounding facts and circumstances were here sufficient to justify an inference that such a contract of employment existed. Here the relationship between the company and the members of this team was very haphazard, the team existed independently of the company, was organized before it had any connection with the company; there was no regular schedule of games; there were no requirements that they meet certain training rules, or that the team would act under the control of a manager employed by the company, the members of the team were not paid anything for their services. The company encouraged the girls to play basketball, it furnished certain expenses including transportation, its department of public relations arranged some of the games and some of the details connected therewith, it collected the gate receipts and obtained certain advertisement advantages from the games. In my opinion this is not sufficient from which a contract of employment vesting in the company the right of control over the members of this team can reasonably be inferred.